MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioners’ appeal from an immigration judge’s denial of cancellation of removal.
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioners failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004).
A further review of the record reflects that the constitutional arguments raised by the petitioners in their opening brief are not colorable. Specifically, this court has previously held that the physical presence requirement does not violate due process. See Padilla-Padilla v. Gonzales, 463 F.3d 972, 979 (9th Cir.2006).
In addition, petitioners are unable to demonstrate that the immigration judge’s *765denial of their request for a continuance violated due process, because the denial did not prejudice petitioners’ cancellation application. See Sarvia-Quintanilla v. INS, 767 F.2d 1387, 1394-95 (9th Cir.1985).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.